DETAILED ACTION
	Claims 1-13 are pending.
	Allowable Subject Matter
Claims 1-13 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1 recites a diagnostic circuit for detecting an internal short circuit comprising a lithium ion battery and a detection unit comprising a test resistor and a switch in series wherein a first end of the resistor and a first end of the battery load connect to the first external terminal of the battery and a second end of the switch and a second end of the load connect to the second external terminal of the battery.
Prior art Yamashita (JP 2005-143221) teaches a short circuit detecting unit for a battery comprising a test resistor and a switch in series that is parallel to the battery. Yamashita does not teach that a first end of the resistor and a first end of the battery load connect to the first external terminal of the battery and a second end of the switch and a second end of the load connect to the second external terminal of the battery.
Claim 9 recites a diagnostic circuit for a battery comprising a lithium ion battery and a short circuit detection unit in parallel with the battery load, the detection unit comprising a resistor and an h-bridge in series wherein a first end of the resistor and a first end of the battery load connect to the first external terminal and a second end of the h-bridge and a second end of the battery load connect to the second external terminal of the battery.
Prior art Yamashita teaches Prior art Yamashita (JP 2005-143221) teaches a short circuit detecting unit for a battery comprising a test resistor and a switch in series that is parallel to the battery. Yamashita does not teach a resistor and an h-bridge in series wherein a first end of the resistor and a .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB B MARKS whose telephone number is (571)270-7873.  The examiner can normally be reached on Monday through Friday, alternate Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571-272-1481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/JACOB B MARKS/Primary Examiner, Art Unit 1729